Ct. Crim. App. Tex. Motion for leave to proceed in forma pauperis and petition for writ of certiorari granted limited to Question 1 presented by the petition which reads as follows: “1. Is Petitioner’s conviction and sentence void because he was denied his rights under the Sixth and Fourteenth Amendments to the Constitution of the United States to have compulsory process in obtaining an available witness in his favor, namely a Co-Defendant, charged and previously convicted under a separate indictment for the same transaction and which Co-Defendant, according to his Affidavit, could have exonerated Petitioner if such testimony were believed by the jury?” Case transferred to appellate docket.